Citation Nr: 1142388	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  08-13 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for a psychiatric disorder other than post-traumatic stress disorder (PTSD), including as residuals of a head injury.

2.  Whether new and material evidence has been submitted to reopen the previously denied claim for service connection for PTSD, including as residuals of a head injury.

3.  Entitlement to service connection for PTSD, including as residuals of a head injury.

4.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to August 1983.  

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in February 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In November 2006, the Veteran's representative indicated that the Veteran wished to withdraw his appeal as to the issue of service connection for PTSD and to request reconsideration of the decision based on a corrected medical statement from the Veteran's VA physician.  However, the referenced document, a July 2006 statement from the Veteran, is post dated by a September 2006 statement in which the Veteran indicated he wished a Decision Review Officer to make a decision concerning the issues of whether new and material evidence had been submitted to reopen previously denied claims for PTSD, obsessive-compulsive disorder, peripheral nerves disorder, and any other disorder that he had filed in the past.  

Given the apparent contradictory statements, the Board will construe the statements in a manner more beneficial to the Veteran and accepts the Veteran's September 2006 statement as a timely notice of disagreement to the February 2006 rating decision.  

In addition, as the record reflects that the Veteran has been diagnosed with several psychiatric disorders, and that he has claimed them variously as PTSD, obsessive-compulsive disorder, schizophrenia and depression, the Board has recharacterized the claims as involving a claim for service connection for PTSD, and as a claim for service connection for a psychiatric disorder not including PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues are thus re-characterized as indicated on the front page of this decision.

In his November 2006 statement, the Veteran indicated he wished a new decision concerning any other condition for which he had previously been denied.  The RO should clarify if the Veteran intended to submit claims to reopen his previously denied claims for service connection for flat feet and cellulitis of the left leg and right foot and for an increased evaluation for the residuals of right inguinal hernia repair and entitlement to a total disability rating for compensation purposes based on individual unemployability due to a service-connected disability.  If so, the RO should then take all measures to so adjudicate those claims.  

The issue of service connection for PTSD and for peripheral neuropathy, and whether new and material evidence has been submitted to reopen the previously denied claims for service connection for a psychiatric disorder other than PTSD, including as the residuals of head injury, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  An unappealed November 2004 rating decision denied service connection for a head injury causing psychological problems to include PTSD.

2.  The evidence received since the November 2004 rating decision-including service personnel records and VA treatment records showing a diagnosis of PTSD related to inservice military trauma-by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for PTSD.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision, which most recently denied entitlement to service connection for PTSD as the residuals of head injury causing psychiatric disorder, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2011).

2.  The evidence received subsequent to the November 2004 rating decision is new and material, and the claim for service connection for PTSD, including as residuals of a head injury, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken on the above-noted issue herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.

The RO reopened the Veteran's claim for PTSD in the February 2006 rating decision.  However, the question of whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding a decision favorable to the Veteran that may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) [before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant]; see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a jurisdictional responsibility to consider whether it was proper for the RO to reopen a previously denied claim].

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

An adjudicator must follow a two-step process in evaluating a previously denied claim. First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the Veteran in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet App. 321, 328 (1999). 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

In the November 2004 rating decision, the RO denied the Veteran's claim for PTSD as the residual of head injury causing psychological problems.  The Veteran was informed of this decision in a letter dated in the same month.  The Veteran did not file an appeal, and the rating decision became final.  

The RO denied the Veteran's claim in November 2004 because the evidence did not show that the Veteran had been diagnosed with PTSD that could be causally linked to his active service.  

The unappealed November 2004 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  As explained above, the Veteran's claim for service connection may only be reopened if he submits new and material evidence.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  Therefore, the Board's inquiry will be directed to the question of whether any additionally submitted [i.e., after November 2004] evidence bears directly and substantially upon the specific matter under consideration. 

In reviewing the evidence added to the claims folder since the November 2004 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  In pertinent part, the Veteran's service personnel records have been obtained.  This alone is sufficient to reopen the Veteran's claim.  See 38 C.F.R. § 3.156(c) (2011).

However, in this case, the Board notes that the record now also contains medical evidence that the Veteran has been diagnosed with PTSD that has been etiologically linked to events the Veteran has stated occurred when he was on active duty.  This new evidence showing that the Veteran has been diagnosed with PTSD that has been found to be causally linked to his active service serves to fulfill the crucial, but heretofore missing, element of medical diagnosis and-when construed in a light most beneficial to the Veteran-provides evidence of a nexus between that diagnosis and active service.  Thus, this evidence is so significant that it must be considered in order to fairly decide the merits of the claim.

Accordingly, the Board concludes that new and material evidence pertaining to the presence of diagnosed PTSD related to active service has been submitted.  Reopening the previously denied claim for PTSD is warranted.


ORDER

The previously denied claim for service connection for PTSD, including as residuals of a head injury, is reopened.  To this extent only, the claim is granted.


REMAND

The Veteran also seeks entitlement to service connection for peripheral neuropathy and to reopen the previously denied claim for service connection for a psychiatric disorder other than PTSD, including as residuals of a head injury.  

The record reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  A September 2002 decision letter from SSA is of record, noting that the Veteran's disability had its onset since 1994.  However, these records have not been obtained.  When VA receives notice that the Veteran receives SSA disability benefits, VA must acquire a copy of the decision granting such benefits and the supporting medical documents when there exists a reasonable possibility that the records could help the Veteran substantiate the claim for benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 372-3 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Although VA is not obligated to follow a determination made by SSA, these records could conceivably be relevant to the matters on appeal.  Therefore, attempts should be made to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2011).

In addition, as indicated above, the claim for service connection for PTSD has been reopened.  However, the Veteran's averred stressors have not been verified.  

Cases involving military sexual trauma, such as this case, are within the category of situations in which it is not unusual for there to be an absence of service records documenting the events the Veteran has alleged.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  In addition, under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, it is noted that service records may not contain evidence of sexual trauma, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on sexual trauma.  See YR v. West, 11 Vet. App. 393, 399 (1998).  

In this case, the RO has attempted to follow the required procedures.  Of note is a formal finding on a lack of information available to verify stressors, dated in August 2008.  Nonetheless, and in light of the need to remand this case to obtain SSA records, the Board finds that the RO should give the Veteran additional opportunity to respond to a request for alternative documentation of his reported stressors, and the RO should take the opportunity to again search the record for alternative forms of evidence supporting his allegations.  

Finally, the Veteran should be afforded VA medical examination to determine the nature, extent, and etiology of his PTSD and the nature and extent of any peripheral neuropathy.  See 38 C.F.R. § 3.159(c) (2011); see also McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to identify any and all health care providers who treated him for his claimed PTSD.  Obtain all identified records that are not already of record.  In addition, obtain any additional VA treatment records from January 2009 to the present that are not already of record.  

2.  The RO/AMC should ensure that it has the Veteran's entire service personnel record from his entire period of active service (April 1976 to August 1983).

3.  The RO should obtain from SSA all records associated with the Veteran's claim for SSA disability benefits, including the medical records relied upon concerning that claim.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  

4.  The RO/AMC must ensure that all actions to develop the Veteran's claim in accordance with M21-1 provisions concerning claims for service connection for PTSD based on sexual trauma have been taken.

This includes, but is not limited to, providing the Veteran with all appropriate VCAA notice, including notifying him of the opportunity to furnish, or to advise VA of the potential source or sources of evidence other than his service records or evidence of behavioral changes that might constitute credible supporting evidence of his purported inservice stressor.  Specific examples of corroborating alternative evidence should be provided.  In particular, he should be given the opportunity to present statements of friends, family, and former service members attesting to any change in his behavior or events he confided to them.

The RO/AMC must inform the Veteran of the importance of responding to requests for information, even though it may be difficult to do so.

5.  Regardless of whether the Veteran responds to paragraph 4, above, the RO/AMC must conduct all necessary research to verify his reported stressors.  

6.  For items #1 through #5, the RO/AMC must take all necessary follow-up actions, including but not limited to requesting assistance from the Veteran or the service department directly, as indicated.  All efforts to obtain additional evidence must be documented in the claims folder.  If the RO/AMC is unable to obtain any of the relevant records sought, it must notify the Veteran that it has been unable to obtain such records so that he may provide them himself.  The RO/AMC must identify the specific records not obtained, explain the efforts used to obtain those records, and describe any further action to be taken with respect to the claims.  38 U.S.C.A. § 5103A(b)(2) (West 2002).

7.  Schedule the Veteran for all appropriate VA examinations to determine the nature, extent and etiology of the Veteran's PTSD and claimed peripheral neuropathy.  All indicated tests and studies should be performed.  The claims folder, including the Veteran's stressor statements and this remand, must be made available to each examiner for review, and the examination report should reflect that such a review was accomplished.  All studies deemed appropriate shall be performed, and all findings shall be set forth in detail.  Any and all psychiatric and neurological pathology must be diagnosed.

The Veteran is advised that in order to accurately diagnose and form opinions, the Veteran must disclose his stressors as completely and accurately as he can to the examiner.

The examiner(s) is(are) asked to offer the following opinions:

Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder to include PTSD and any diagnosed neurological pathology:

a)  had its onset during active service or for a psychosis or organic disease of the nervous system had its onset within the first post service year; 

b)  is the result of any incident of active service or aggravated (increase in severity beyond the natural progression of the disorder) by any incident of active service, (for PTSD to include his reported stressors) 

c)  is the result of any other service-connected disability(ies), to include aggravation (increase in severity beyond the natural progression of the disorder) of a nonservice-connected condition by a service-connected condition.

If a service-connected disability or disabilities aggravates or aggravate (i.e., permanently worsens) the psychiatric or neurological disability(ies), the examiners should identify the percentage of disability(ies) which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a)  (2011); Allen v. Brown , 7 Vet. App. 439   (1995).

A complete rationale must be provided for all opinions expressed.  If any examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

8.  The RO/AMC should advise the Veteran in writing that it is his responsibility to report for VA examinations, to cooperate with the development of his claims, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any ordered examination, obtain and insert into the claims file documentation that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination, to include whether any notice that was sent was returned as undeliverable.

9.  To help avoid future remand, the RO/AMC must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

10.  After the above development is completed and any other development that may be warranted, the RO/AMC should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


